Citation Nr: 0327962	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant's son and daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  He also had active service from March 1946 to February 
1947 that was terminated by an other than honorable 
discharge.  The veteran died in September 1963 and the 
appellant is his widow.

An October 1963 RO rating decision denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of the determination in October 1963 and she did not 
appeal.

In December 2000, the appellant submitted an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a May 2001 RO rating decision that 
determined no new and material evidence had been received to 
reopen this claim.

The appellant's son and daughter testified at a hearing 
before the undersigned in April 2003.  The transcript of this 
hearing notes that in a telephone conversation between the 
undersigned and the appellant in April 2003 she appointed her 
son, [redacted], to represent her at the hearing.




FINDINGS OF FACT

1.  By an unappealed October 1963 rating decision, service 
connection for the cause of the veteran's death was denied.

2.  Evidence received subsequent to the October 1963 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The unappealed October 1963 RO rating decision, denying 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002), previously 
38 U.S.C.A. § 4005; 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death, and that the 
requirements of the VCAA have in effect been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regard to an application 
to reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the appellant and her representative have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
her claim, that essentially notify the appellant of the 
evidence needed to prevail on the claim.  The Board is also 
granting the appellant's application to reopen the claim for 
service connection for the cause of the veteran's death.

Under the circumstances, the Board finds that there is no 
prejudice to the appellant by appellate consideration of the 
claim at this time without providing additional assistance to 
her in the development of her application to reopen the claim 
for service connection for the cause of the veteran's death.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2002).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Where cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The October 1963 RO rating decision denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of the decision and she did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 
(previously 4005); 38 C.F.R. §§ 20.302, 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the unappealed October 1963 RO 
rating decision to permit reopening of the claim.  38 
C.F.R. 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the evidence links the veteran's death to a 
disability that had its onset in service).  A determination 
by VA that information constitutes "new and material 
evidence" means that the new information is significant 
enough, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the appellant's claim filed in 2000.

The evidence of record at the time of the October 1963 RO 
rating decision consisted of statements from the appellant to 
the effect that the veteran's death was due to a service-
connected disability, and VA and service medical records that 
showed the veteran died due to acute myocardial infarction 
related to coronary artery atherosclerosis first found many 
years after service.

The evidence received after the October 1963 RO rating 
decision consists of various evidence, including testimony 
from the appellant's son and daughter, an autopsy protocol of 
the cause of the veteran's death, medical literature 
concerning the nature of yellow fever, and a private medical 
report dated in May 2003.  In the May 2003 medical report, 
the signatory, a medical doctor, notes that the veteran's 
medical records were reviewed and opines that the veteran had 
yellow fever in service that very likely played a role in the 
cause of his death.  This evidence by itself contributes a 
more complete picture to the appellant's claim for service 
connection for the cause of the veteran's death.  Hodge, 155 
F. 3d 1356; Elkins v. West, 12 Vet. App. 209 (1999).  
Moreover, the opinion in the May 2003 private medical report 
must be considered credible for the purpose of determining 
whether the evidence is new and material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Hence, the Board finds 
that new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.156(a), effective prior to 
August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is granted.  The appeal is 
granted to this extent only.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is granted; the appeal is 
granted to this extent only.


REMAND

Based on the Board's determination that new and material 
evidence has been received to reopen the claim for service 
connection for the cause of the veteran's death, the case is 
remanded to the RO for initial consideration of the issue of 
entitlement to service connection for the cause of the 
veteran's death in order to ensure due process to the 
appellant.  Bernard, 4 Vet. App. 384.

As noted above, the VCAA redefined VA's duty to assist the 
veteran in the development of a claim.  The notice 
requirements of the VCAA require VA to notify the appellant 
of any evidence that is necessary to substantiate her claim, 
as well as the evidence VA will attempt to obtain and which 
evidence she is responsible for providing.  Quartuccio, 16 
Vet. App. 183.  A review of the record does not show that the 
appellant has been provided with such notice.

In the May 2003 private medical report, the signatory notes 
that the veteran's medical records were reviewed and that 
those records document the presence of yellow fever in 
service.  The signatory did not identify the specific medical 
records that demonstrate the presence of yellow fever in 
service.  This information is relevant to the appellant's 
claim for service connection for the cause of the veteran's 
death and should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the appellant of the 
evidence needed to substantiate her claim 
for service connection for the cause of 
the veteran's death.  This notice should 
advise her of the evidence that she needs 
to submit and of the evidence VA will 
attempt to obtain.

2.  The RO should obtain the needed 
release form with specific information 
from the appellant in order to obtain 
additional information from the medical 
doctor who signed the May 2003 report 
noting that the veteran's medical records 
demonstrated yellow fever in service.  
After obtaining such a release form from 
the appellant, the RO should ask the 
medical doctor to identify the service 
medical records of the veteran that 
demonstrate yellow fever.

3.  The RO should send the veteran's 
claims folders to a VA Medical Center 
(VAMC) for review by a specialist in 
cardiovascular-renal diseases.  The 
reviewer should be asked to provide a 
medical opinion as to the medical 
condition that caused the veteran's death 
and as to the etiology of such condition, 
including whether it is at least as 
likely as not that this condition was 
related to a disease or injury in 
service.  The reviewer should support the 
opinions by discussing medical principles 
as applied to the specific medical 
evidence in the veteran's case. 

4.  After the above development, the RO 
should review the appellant's claim for 
service connection for the cause of the 
veteran's death.  If action remains 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and her representative.  
They should be given the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



